Citation Nr: 1809504	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-26 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric condition (to include post-traumatic stress disorder (PTSD)).

2. Entitlement to service connection for peripheral vestibular disorder (to include as secondary to service-connected bilateral hearing loss and tinnitus).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to October 1977.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In December 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's claims of service connection for vertigo and dizziness to entitlement to service connection for peripheral vestibular disorder, as reflected on the title page.

In addition, to afford the Veteran the broadest and most sympathetic scope of review (and to ensure that development includes but is not limited to the PTSD-specific criteria for establishing service connection) the Board has recharacterized the PTSD service connection claim as entitlement to service connection for any diagnosed psychiatric condition (to include PTSD), as reflected on the title page.

The issue of entitlement to service connection for an acquired psychiatric condition is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




FINDING OF FACT

The Veteran's peripheral vestibular disorder was not incurred in, aggravated by, or otherwise related to service; furthermore, it was not caused or aggravated by the Veteran's service-connected bilateral hearing loss or tinnitus.


CONCLUSION OF LAW

The criteria for service connection for peripheral vestibular disorder are not met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). Here, the duty to notify was satisfied by an April 2012 letter. See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained. The agency of original jurisdiction (AOJ) arranged for a VA examination which was held in May 2012. The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's peripheral vestibular disorder are sufficient for rating purposes. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008). 

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter of service connection, and that no further development of the evidentiary record in these matters is necessary. See generally 38 C.F.R. § 3.159(c)(4). The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met. Accordingly, the Board will address the merits of the claim.


Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be established either by showing direct service incurrence or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain diseases are considered chronic, per se, and therefore may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of service unless clearly attributable to incurrent causes. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). 
If chronicity (permanency) in service is not established, or is legitimately questionable, then a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b). The term chronic disease, whether as shown during service or manifest to a compensable degree within the presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be warranted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a). Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a causal connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports or analyses. 38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience. Lay statements are qualified to establish that an event or circumstance occurred if the statements are provided by a person who has personal knowledge of and provides information about matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2). This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A claim will be granted if the evidence supports it or if the evidence for and against the claim is equally balanced (this is sometimes called "relative equipoise"). 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran's service treatment records (STRs) are silent for reports, diagnosis, or treatment for peripheral vestibular disorder, including symptoms of dizziness or vertigo.

Treatment notes dated in November 2010 and February 2011 note the Veteran was negative for dizziness.

In December 2010, the Veteran reported that his hearing loss and tinnitus had both worsened and he now experienced vertigo and tinnitus.

The Veteran underwent a VA examination for hearing loss and tinnitus in March 2011. The Veteran reported a history of vertigo and dizziness for the last year. The Veteran further reported that it occurred randomly but typically every day and seemed to be worsening. No other otologic history was noted. 

The Veteran submitted a statement in April 2012 in which he stated that he experienced waves of dizziness and vertigo.

The Veteran was afforded a VA examination in May 2012. The examiner provided a diagnosis of peripheral vestibular disorder. The examiner opined that the Veteran's disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner noted that the Veteran has chronically progressive hearing loss and tinnitus. The examiner stated there is no history to suggest Meniere's disease, which is characterized by fluctuating episodes of hearing loss, tinnitus, and vertigo. The examiner concluded that the Veteran's hearing loss and tinnitus are not related to his current intermittent dizzy spells.

In a July 2012 Notice of Disagreement (NOD) the Veteran wrote that vertigo and dizziness have a connection with the otolaryngological system.

In a January 2013 letter, the Veteran wrote that his hearing loss and vertigo were related. 

During the December 2017 Board hearing, the Veteran testified that he did not experience dizziness or vertigo while on active duty. His representative stated that he was trying to establish that there was no potential cause for the Veteran's vertigo and dizziness, other than hearing loss. The Veteran also testified that he was in a car accident about five years prior and did hit his head. He could not recall if his dizziness and vertigo predated that accident. 

Analysis

The 2012 VA examination provided a diagnosis of peripheral vestibular disorder. Therefore, the Veteran has met the first element of secondary service connection, a current disability. 

The Veteran also has an already service connected disability. He is service connected for bilateral hearing loss and tinnitus. Thus, the second element of secondary service connection has been met as well. 

The 2012 examiner opined that the Veteran's peripheral vestibular disorder was not related to his hearing loss and tinnitus. The examiner stated that there was no history to suggest Meniere's disease, which is characterized by fluctuating episodes of hearing loss, tinnitus, and vertigo. The examiner conducted an in-person examination of the Veteran, and considered his lay statements, medical history and claims file.

The Board finds that the medical evidence of record weighs against the Veteran's claim. The Board acknowledges the Veteran's belief that his current peripheral vestibular disorder is secondary to his bilateral hearing loss and tinnitus. However, determining the cause of his current disability is a complex medical question that requires medical expertise beyond the competence of the Veteran, a lay person. 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). As a result, the Board gives the Veteran's statements (about the cause of his peripheral vestibular disorder) less probative weight than the medical opinion of the May 2012 VA examiner, which took into consideration the Veteran's reports and his medical history.

In summary, the competent (i.e., in this case, medical) evidence of record is against the Veteran's claims. Therefore, the Board finds that the preponderance of the evidence is against granting service connection for peripheral vestibular disorder on a secondary basis. 

The Board has also considered service connection on a direct basis. However, there is no evidence of an in-service event or injury. The Veteran's STRs are silent for reports, diagnosis, or treatment for dizziness or vertigo. Furthermore, the Veteran testified during the 2017 Board hearing that he did not experience vertigo or dizziness during service. Therefore, the Board finds that the preponderance of the evidence is against granting service connection for peripheral vestibular disorder on a direct basis as well.

Accordingly, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.


ORDER

Entitlement to service connection for peripheral vestibular disorder is denied.



REMAND

During the 2017 Board hearing, the Veteran's representative stated that the Veteran had been treated at the VA in Tucson about every two weeks and he had been diagnosed with anxiety and depression. The Veteran stated the records are located at the Southeast Clinic on South Houghton Road. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016). See also Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992). Therefore, these records must be obtained. Also, if such records reveal diagnoses for psychiatric disorders other than PTSD, a new VA examination must be obtained to determine the nature and cause of such disorders. Therefore, the Board finds that the claim must be remanded.

Accordingly, the case is REMANDED for the following actions:

1. With any needed assistance from the Veteran, obtain all updated records of VA treatment the Veteran has received for a psychiatric disability, to include from the VA Southeast Tucson Clinic.

2. After completing step one, review the records for reports, diagnoses, or treatment of any acquired psychiatric disorder. If the records reflect reports, diagnosis, or treatment for an acquired psychiatric disorder, schedule the Veteran for an appropriate VA examination to determine the nature and cause of ANY acquired psychiatric disorder.

The examiner should review the claims file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Identify ALL acquired psychiatric conditions by diagnosis using the DSM-5 diagnostic criteria.

(b) For ALL diagnosed acquired psychiatric conditions, opine whether the condition is at least as likely as not (50 percent or greater probability) caused by or related to active military service or events therein, including the stressor events reported by the Veteran.

If the examiner can only resort to speculation, an explanation is necessary as to why that is the case.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


